Citation Nr: 1209220	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-48 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and LC




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to April 1963.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2011, the appellant testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: to obtain Social Security Administration (SSA) disability records, private treatment records, and a VA opinion

The appellant contends that the Veteran's service-connected PTSD symptoms resulted in his non-compliance with treatment and medication for multiple physical disorders, thereby contributing to his death.  

Initially, the Board observes that the Veteran reported in a December 2001 statement that he was in receipt of disability benefits from the SSA.  Although the records related to the application and award of these benefits would be dated several years prior to the Veteran's death, they may contain relevant information with respect to the Veteran's medical history that has bearing on how his service-connected PTSD may have contributed to his death.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the appeal must be remanded so that these records may be obtained from the SSA.

According to the death certificate, the Veteran died in December 2008 from sepsis, due to psoas abscess, due to immune-suppression, due to end stage renal disease.  
The Board notes that the death certificate was signed by Dr. SG.  The appellant submitted an authorization to release records of Dr. SG as part of Ace Medical Group, indicating that Dr. SG was the Veteran's primary care physician at his death.  However, there are no records for Dr. SG in the claims file, and the record does not show that such records were requested.  Therefore, efforts should be made to obtain these outstanding, relevant treatment records prior to further adjudication of the appeal.    

Additionally, the appellant has submitted multiple copies of an opinion by Dr. SG with the most recent copy being dated in July 2011.  Dr. SG opined that the Veteran's PTSD was a significant contributory cause of death and was at least as likely as not responsible for emotional lability leading to medical non-compliance and complications due to it.  However, the Board observes that Dr. SG failed to supply a rationale for his opinion, including an explanation as to how he was defining non-compliance and its complications.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008) (holding that an opinion that contains only data and conclusions is afforded no weight).  Further, the Board's review of the medical evidence does not readily indicate non-compliance by the Veteran with his treatment regimen.

Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  In this case, given the insufficiency of the evidence of record to allow for an equitable decision, the case is remanded so that a VA opinion may be obtained on the question of whether the Veteran's PTSD symptoms resulted in behavior that had a detrimental effect on his health and ability to participate in his treatment and follow his treatment and medication regimens as prescribed.  

Accordingly, the case is REMANDED for the following action:

1. Request the records related to the Veteran's SSA disability benefits application and award.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Obtain records from Ace Medical Group for the Veteran's treatment by Dr. SG.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Request a VA opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD and its symptoms, including its impact on his behavior, contributed to his cause of death.

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim for service connection for the cause of the Veteran's death should be readjudicated.  If any benefit sought is not resolved to the appellant's satisfaction, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


